Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I, claims 1-40 in the reply filed on 10/11/2021 is acknowledged.

Claim Objections
Claims 21, 37, 38 and 39 are objected to because of the following informalities: 
Claim 21: “the anatomical body” should read “an anatomical body” as it is the first recitation.  
Claim 37: “in common femoral” should read “in a common femoral”.
Claim 38: “the contralateral” should read “a contralateral”.
Claim 39: “the ipsilateral” should read “an ipsilateral”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 20-40 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject 
Claim 20 includes “the second stent” which lacks antecedent basis. As best understood in view of the specification and the remaining claim language, it appears that the flange stent and the second stent are one and the same, but are not claimed as such. Since claims 21-40 refer only to the second stent (and not a flange stent), it appears that line 3 of claim 20 should read “a second stent coupled to the first stent, the second stent comprises” and has been thus treated for the purposes of claim interpretation. Claims 21-40 depend from claim 20 and are therefore also indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 15-16, and 19 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Cocks et al. (US 2005/0049678). Cocks discloses a self-expanding stent ([0072]) for treating ostial lesions comprising a body (11) with a first end and a second end, and a flange (15) at either the first end or the second end of the body, wherein the flange is approximately perpendicular to the longitudinal axis of the body (see claim 58 of Cocks). 
Regarding claim 2, a diameter of the flange is greater than a diameter of the body (see figs. 8, 9).
Regarding claim 3, the flange comprises a rim (fig. 8), wherein “rim” is being given its ordinary meaning of “the outer often curved or circular edge or border of something” (https://www.merriam-webster.com/dictionary/rim).
Regarding claim 4, the flange comprises a round flange (fig. 8).
Regarding claim 5, the flange is either circular or oval, either of which can be considered an elliptical shape (noting that a circle is a special type of ellipse). 
Regarding claim 6, the stent comprises a curved transition portion (see fig. 10) between the flange and the body. 
Regarding claim 7, the body has a tubular shape (fig. 8).
Regarding claim 8, see figs. 2 and claim 72 of Cocks.
Regarding claim 9, see for example ridge (31; fig. 4) on the body (11) or second flange member (28; fig. 6) considered part of the body and forming a substantially tapered shape.  
Regarding claim 10, the body and flange are contiguous.
Regarding claim 11, the body and flange are made of the same material ([0124]). 
Regarding claims 15 and 16, the flange may have radiopaque markers incorporated in its structure ([0067]). It is noted that radiopaque markers on the flange are considered attached to a transition portion between the flange and the body since the term “attached” does not require direct attachment. In other words, the radiopaque markers are considered attached to all parts of the stent through their incorporation into the structure of the flange.
Regarding claim 19, the flange (region 1; fig. 8) comprises looser mesh than the body (e.g., in region 2 of the body; fig. 8; [0129]).
Claim(s) 1-11, 17, 20-28, 30-33, 36, 37, and 40 is/are rejected under 35 U.S.C. 102a1 as being anticipated by McGuckin, Jr. et al. (US 2002/0052648). McGuckin discloses a self-expanding stent ([0072]) for treating ostial lesions comprising a body (fig. 4, 7) with a first end and a second end, and a flange (e.g., 84 or 94) at either the first end or the second end of the body, wherein the flange is approximately perpendicular to the longitudinal axis of the body . 
Regarding claim 2, a diameter of the flange is greater than a diameter of the body (figs. 4 and 7).
Regarding claim 3, the flange comprises a rim, wherein “rim” is being given its ordinary meaning of “the outer often curved or circular edge or border of something” (https://www.merriam-webster.com/dictionary/rim). 
Regarding claim 4, the flange comprises a round flange (Figs. 4, 7).
Regarding claim 5, the flange is either circular or oval, either of which can be considered an elliptical shape (noting that a circle is a special type of ellipse). 
Regarding claim 6, the stent comprises a curved transition portion (e.g., curving outward toward flange from waist 88/98) between the flange and the body. 
Regarding claim 7, the body has a tubular shape (consider portion between end 85 and the beginning of waist 88).
Regarding claim 8, the body has a substantially uniform diameter (e.g., consider constant diameter portion between end 85 and the beginning of waist 88; fig. 4).
Regarding claim 9, the body has a substantially tapered shape (consider portion around waist 88).
Regarding claim 10, the body and flange are contiguous.
Regarding claim 11, the body and flange are made of the same material.
Regarding claim 17, the stent is configured to be deployed in an artery or vein.
Regarding claim 20, McGuckin discloses a modular stent system comprising a first stent (50) that is substantially straight or tapered, and a second stent (80 or 90; figs. 4, 7) coupled to the first stent (fig. 9c) and comprising a body with first and second ends and a flange at either the first or second end of the body, wherein the flange is approximately perpendicular to the axis of the body.
Regarding claims 21, 22, and 24-26, see fig. 8a-9c.
Regarding claim 23, the second stent is configured to be deployed through a mesh of the first stent (note: see par. [0082] and par. [0092]; [0092] describes the structure of the first stent as a mesh 304; the second stent can be deployed through hole 302 formed in the mesh 304; fig. 15).
Regarding claim 27, the first vessel is a coronary artery ([0063]), noting that the claim is drawn to the apparatus and not its method of use. Therefore, the prior art need only disclose a first stent capable of being used in the coronary artery in order to meet this claim. Nonetheless, McGuckin discloses using the stents in the coronary arteries according to par. [0063]. 
Regarding claim 28, the first and second vessel may be the common carotid artery and the external carotid artery, respectively ([0072]; noting that the common carotid artery bifurcates into the smaller diameter internal and external carotid arteries).
Regarding claims 30 and 31, the system is configured to treat a bifurcation or ostial lesion since the first and second stents can be placed in a main vessel and a branching vessel having lesions as understood in view of figs. 8a-9c. It is noted that the claims are drawn to the apparatus, not its method of use. In order to meet this recitation of intended use, the prior art need only be capable of treating ostial or bifurcation lesions.
Regarding claim 32, the system is configured as a coronary artery stent system ([0063]). 
Regarding claim 33, the first and second stents are configured to be placed in the abdominal aorta and renal artery, respectively, as understood in view of par. [0063] and noting that the first stent is placed in the main vessel while the second stent is placed in the branching vessel.
Regarding claim 36, the first and second stents are configured to be placed in the external iliac artery and ipsilateral internal iliac artery, respectively, as understood in view of [0063].
Regarding claim 37, the first and second stents are configured to be placed in the common femoral artery and ipsilateral deep femoral artery, respectively, as understood in view of [0063].
Regarding claim 40, the system is configured as a vein stent system, since it is capable of being deployed within a patient’s vein. It is noted that the claims are drawn to the apparatus, not its method of use. In order to meet this recitation of intended use, the prior art need only be capable of being deployed with a patient’s vein.
Claim(s) 1-12, 17, 20-22, 24-26, 28, 30-31 and 40 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Erickson et al. (US 2008/0228256). Erickson discloses a self-expanding stent ([0054]) for treating ostial lesions comprising a body (108) with a first end and a second end, and a flange (102 or 104) at either the first end or the second end of the body, wherein the flange is approximately perpendicular to the longitudinal axis of the body (figs. 1, 2).
Regarding claim 2, the diameter of the flange is greater than a diameter of the body (figs. 1, 2).
Regarding claim 3, the flange comprises a rim, wherein “rim” is being given its ordinary meaning of “the outer often curved or circular edge or border of something” (https://www.merriam-webster.com/dictionary/rim). 
Regarding claim 4, the flange comprises a round flange (Figs. 1, 2).
Regarding claim 5, the flange is either circular or oval, either of which can be considered an elliptical shape (noting that a circle is a special type of ellipse). 
  Regarding claim 6, the stent comprises a curved transition portion between the flange and the body (consider 109, or similar curved portion adjacent base of flange 102; fig. 3).
Regarding claim 7, the body has a tubular shape.
Regarding claim 8, the body has a substantially uniform diameter (fig. 3; at least only trunk portion 108 of body).
Regarding claim 9, the body has a substantially tapered shape (consider portion near 109 flaring outward toward flange; fig. 3; alternatively, when claimed flange is 102, then body includes a tapered shape forming second flange 104, considered part of the claimed body).
Regarding claims 10-12, the body and flange are contiguous, made of the same material, and comprise a plurality of shape memory wires woven together ([0018]).
Regarding claim 17, see fig. 5 (branch vessel 510, understood to be a vein or artery; see also [0006], [0027]).
Regarding claim 20, Erickson discloses a modular stent system comprising a first stent (“main stent graft 502”; fig. 5, [0055]) that is substantially straight or tapered (as least along sidewall shown in fig. 5), a second stent coupled to the first stent, wherein the second stent comprises a body with a first end and a second end and a flange at either the first end or the second end of the body, wherein the flange is approximately perpendicular to the axis of the body. 
Regarding claims 21 and 24-26, 28 see figs. 5-8. 
Regarding claim 22, the first stent is configured to be deployed prior to the second stent as understood in view of figs. 5-8.
Regarding claim 26, the first vessel is a parent artery or vein ([0006]).
Regarding claims 30 and 31, the system of Erickson is configured to treat ostial and bifurcation lesions since the first and second stents can be placed in a main vessel and a branching vessel having lesions as understood in view of figs. 5-8 (see also [0002]). It is noted that the claims are drawn to the apparatus, not its method of use. In order to meet this recitation of intended use, the prior art need only be capable of treating ostial or bifurcation lesions.
Regarding claim 40, the system is configured as a vein stent system. It is noted that the prior art need only be capable of being deployed in a vein in order to meet this recitation of intended use. Since the prior art of Erickson can be placed within an appropriately sized vein, it meets this recitation of intended use. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson. Erickson discloses the invention substantially as stated above including that the flange and body comprise a braided mesh, but does not expressly disclose that the flange comprises a tighter mesh (claim 18) or a looser mesh (claim 19) than the body. 
However, applicant does not disclose any advantage gained, purpose served, or problem solved by either of the claimed configurations as compared to the other of the two claimed configurations, or as compared to configurations wherein the mesh of the flange and body are the same tightness. The instant application discloses only that “For example, straight portion 440 may be woven with a tighter mesh than flanged portion 450, that is, the obtuse angles between the wire strands are increased. Alternatively, a straight portion can be woven with a looser mesh size, that is the obtuse angles between the wire strands are decreased. These variations in the weave may result in optimal construction of the flange part of the stent.” ([0088] of US 2020/0046525; emphasis added). Therefore constructing the stent of Erickson to have the flange comprise a tighter mesh than the body, or a looser mesh than the body, would have been considered an obvious design choice to one of ordinary skill in the art, wherein one skilled in the art would have had a reasonable expectation of success when employing either configuration. 
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson in view of Clerc et al. (US 2005/0256563). Erickson discloses the invention . 
Clerc discloses that it is known in the art to construct a braided stent out of shape memory wires comprising microtubing (i.e., forming nitinol outer member), having an inner core of radiopaque material such as platinum ([0015]; [0045), wherein the stent may have portions with varying diameters (e.g., figs. 15, 17, and 20). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Erickson to use microtubing for the shape memory wires forming the stent, including its flange, in view of Clerc’s teaching that such a material is known in the art for constructing a self-expanding stent, provides improved visibility ([0045]), and it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice (In re Leshin, 125 USPQ 416). 
Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson in view of Shaeffer (US 2005/0149166). Erickson discloses the invention substantially as stated above including that the second stent can be positioned within the side hole of the first stent using a radiopaque marker or other imaging technique ([0057]), but does not expressly disclose that the marker is proximate to the flange, or attached to a transition portion between the flange and the body.
Schaeffer discloses another stent system comprising a first stent and a second stent, the second stent having a flange used to couple the second stent to the first stent. Schaeffer discloses that the second stent may have a radiopaque marker (43) attached to a transition portion (36) between the flange (38) and the body (33), considered proximate the flange (see fig. 6; [0076]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Erickson to include radiopaque markers attached to a transition portion between the flange and the body as taught by Schaeffer in order to facilitate correct positioning of the flange .
Claims 29 and 34 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson in view of Wisselink (US 2002/0198585). Erickson discloses the inveition substantially a stated above including the first and second stent as claimed, but fails to expressly disclose a third stent configured to be positioned in a third vessel branching from the first vessel.
Wisselink discloses another modular stent-graft system wherein the system comprises at least a first stent graft (12) configured to be placed in a main vessel, the first stent having fenestrations (14) configured to be aligned with branching vessels, and second and third stent grafts (16; fig. 1a, 1f) having flanges meant to couple to the main graft via the fenestrations (see fig. 1f). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Erickson to include multiple fenestrations within the first stent, and to include a third stent configured to be positioned in a third vessel branching from the first vessel in view of the teachings of Wisselink for the predictable result of allowing treatment of a main vessel having lesions at more than one of its bifurcations.  
Regarding claim 34, Erickson does not expressly disclose that the first stent is configured to be positioned in an aortic arch and the second stent is configured to be positioned in brachiocephalic (innominate) artery. Wisselink discloses that it is known to configure a main stent graft to be positioned in an aorta and a branching stent graft to be positioned in the carotid, brachiocephalic (innominate), or subclavian artery (see abstract). One skilled in the art would understand that the main stent graft can be positioned in the aortic arch since the carotid, brachiocephalic (innominate), and subclavian branch off this particular portion of the aorta. It would have been obvious to one of ordinary skill in the art to have modified the prior art of Erickson to configure the first and second stents to be positioned in the claimed arteries since it is known to position a main stent graft and its branching graft in these locations according to .
Claim 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Erickson in view of Perouse (US 2002/0156517). Erickson discloses the invention substantially as stated above including a first stent and a second stent as claimed, wherein the first stent is placed in a main blood vessel and the second stent is positioned in a branching blood vessel in order to treat a lesion at the respective bifurcation. Erickson does not expressly disclose that the first stent is configured to be placed in a first common iliac artery proximate to an aorto-iliac transition of the first common iliac artery and the second stent is configured to be positioned in an opposite second common iliac artery. 
Perouse discloses that such placement of a main stent graft (108) and branching endoprosthesis (12) having a flange received within a side opening formed in the mesh of the main stent graft, is known in the art in order to treat an aneurysm (100) occurring near this bifurcation (see fig. 3-11, [0063]-[0064]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Erickson to configure the stents such that they are sized to be positioned in the claimed locations since it is known to position a main stent graft and its branching graft in the claimed locations as taught by Perouse for the predictable result of treating lesions (e.g., plaque or aneurysms) occurring where the aorta bifurcates into the iliac arteries. 
Claim 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Erickson in view of Gillepsie et al. (US 2012/0209369). Erickson discloses the invention substantially as stated above including a first stent and a second stent as claimed, wherein the first stent is configured to be placed in a main blood vessel and the second stent is configured to be positioned in a branching blood vessel in order to treat a lesion at the respective bifurcation. Erickson does not expressly disclose that the first stent is configured to be placed in an inferior .
Gillepsi discloses a first stent having a side opening and a second stent designed to couple to the first stent via the side opening. Gillepsi further discloses that the first and second stents are configured to be positioned in an inferior vena cava-ipsilateral common iliac vein and the contralateral common iliac vein in order to treat stenosis occurring at this bifurcation (figs. 6a-6f; fig. 7; [0041]-[0046]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Erickson to size the first and second stents such that they are configured to be positioned in an inferior vena-cava –ipsilateral common iliac vein and the contralateral common iliac vein, respectively, in view of Gillepsi’s teaching that using first and second stents to treat lesions in this area of the body is known in the art and leads to the predictable result of allowing treatment of lesions at the iliocaval confluence. 
Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Erickson in view of Kao (US 2011/0301685). Erickson discloses the invention substantially as stated above including a first stent and a second stent as claimed, wherein the first stent is placed in a main blood vessel and the second stent is positioned in a branching blood vessel in order to treat a lesion at the respective bifurcation. Erickson does not expressly disclose that the first stent is configured to be placed in a right brachiocephalic vein and the second stent is configured to be positioned in the ipsilateral right jugular vein. 
Kao discloses that it is known to deliver stents to both the right brachiocephalic vein and the right jugular vein in order to maintain patency of these veins ([0003]-[0004]). It would have been obvious to one of ordinary skill in the art to have modified the prior art of Erickson to configure the first and second stents to be positioned in the right brachiocephalic vein and the right jugular vein, respectively, since treatment of these two veins is known in the art and one skilled in the art would recognize that such sizing of the stents of Erickson allows treatment of a lesion occurring where the brachiocephalic vein bifurcates into the right jugular vein. 
Claims 27, 32, 33, 36 and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over in view of Erickson in view of McGuckin. Erickson discloses the system comprising a first and second stent, the second stent having a flange as discussed in more detail above. Erickson discloses that the first stent is configured to be positioned in a main blood vessel and the second stent is configured to be positioned in a branching blood vessel, but Erickson does not expressly disclose that the first and second stents are configured to be positioned in the claimed locations. 
McGuckin discloses another stent system comprising a first main vessel stent and second branching vessel stent, the second stent having a flange at one end that is received in a side opening of the first stent. McGuckin discloses that the first and second stents may be used to treat the coronary arteries, the abdominal aorta and renal artery, respectively, the external iliac artery and ipsilateral internal iliac artery, respectively, or the common femoral artery and ipsilateral deep femoral artery, respectively, as understood in view of par. [0063] and noting that the first stent is placed in the main vessel while the second stent is placed in a branching vessel of the main vessel. It would have been obvious to one of ordinary skill in the art to have modified the prior art of Erickson to configure the first and second stents to be positioned in the claimed locations in view of McGuckin’s teaching that using first and second stents to treat lesions in these arteries is known in the art and leads to the predictable result of allowing treatment of lesions located where the claimed arteries meet/branch off.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US 6,932,837 to Amplatz et al. – see especially figure 11.
US 2006/0106455 to Furst et al. – see especially figures 1, 2, 5 and 6.
	US 6,325,826 to Vardi et al. – see esp. figures 1-6d.	
	US 6,096,071 to Yadav - see especially figures 1-6. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN SONNETT HOLWERDA whose telephone number is (571)272-5576. The examiner can normally be reached M-F, 8-5, with alternate Fridays off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 5712727134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





KSH 11/4/2021
/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771